Perez v Hudson Design Architecture & Constr. Mgt., PLLC (2014 NY Slip Op 06960)
Perez v Hudson Design Architecture & Constr. Mgt., PLLC
2014 NY Slip Op 06960
Decided on October 15, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 15, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentREINALDO E. RIVERA, J.P.
L. PRISCILLA HALL
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2013-00610
 (Index No. 17987/10)

[*1]Gustavo Perez, appellant, 
vHudson Design Architecture & Construction Management, PLLC, respondent, et al., defendants.
Sullivan Papain Block McGrath & Cannavo, P.C., New York, N.Y. (Brian J. Shoot and Eric K. Schwarz of counsel), for appellant.
Thuillez, Ford, Gold, Butler & Monroe LLP, Albany, N.Y. (Molly C. Casey of counsel), for respondent and for defendants Hudson Design & Construction Management, PLLC, and Hudson Design Architecture, PLLC.
Molod Spitz & DeSantis, P.C., New York, N.Y. (Marcy Sonneborn and Alice Spitz of counsel), for defendants Michael Yavonditte and Nathalie Sucor.
DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Tolbert, J.), entered November 28, 2012, as granted the motion of the defendant Hudson Design Architecture & Construction Management, PLLC, for summary judgment dismissing the complaint insofar as asserted against it, and denied his cross motion for summary judgment on the issue of liability on the causes of action alleging violations of Labor Law §§ 240(1) and 241(6) insofar as asserted against that defendant.
ORDERED that the order is affirmed insofar as appealed from, with costs to the respondent.
The defendant Hudson Design Architecture & Construction Management, PLLC (hereinafter Hudson Design), established its prima facie entitlement to judgment as a matter of law dismissing the cause of action alleging a violation of Labor Law § 240(1) by demonstrating that it did not have supervisory control and authority over the activity which brought about the plaintiff's injury (see Walls v Turner Constr. Co., 4 NY3d 861, 863-864; Russin v Louis N. Picciano & Son, 54 NY2d 311, 317-318). Furthermore, Hudson Design established its prima facie entitlement to judgment as a matter of law dismissing the cause of action alleging a violation of Labor Law § 241(6) by demonstrating that the alleged violation of 12 NYCRR 23-1.21(e)(3) was not a proximate cause of the accident (see Cunningham v Alexander's King Plaza, LLC, 22 AD3d 703, 706-707).   In opposition, the plaintiff failed to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320, 324).
In light of this determination, the parties' remaining contentions need not be [*2]addressed.
Accordingly, the Supreme Court properly granted Hudson Design's motion for summary judgment dismissing the complaint insofar as asserted against it, and properly denied the plaintiff's cross motion for summary judgment on the issue of liability on the causes of action alleging violations of Labor Law §§ 240(1) and 241(6) insofar as asserted against Hudson Design.
RIVERA, J.P., HALL, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court